DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-4, drawn to a thermoelectric conversion module.
Group 2, claim(s) 5-10, drawn to a method of producing a thermoelectric conversion module.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a “thermoelectric conversion module comprising: a plurality of thermoelectric conversion elements; a first electrode portion disposed on a first end side of the thermoelectric conversion elements; and a second electrode portion disposed on a second end side of the thermoelectric conversion elements, wherein the plurality of thermoelectric conversion elements are electrically connected to each other via the first electrode portion and the second electrode portion, a first insulating circuit board provided with a first insulating layer of which at least one surface is made of alumina and the first electrode portion formed of a sintered body of Ag formed on the one surface of the first insulating layer is disposed on the first end side of the thermoelectric conversion elements, and the first electrode portion has a thickness of 30 µm or more and a porosity of less than 10% at least in a region where the thermoelectric conversion element is disposed.”  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2019/0058101, Oi et al. 
Oi et al. teaches a thermoelectric conversion module (81) comprising a plurality of thermoelectric conversion elements (3, 4) [Figs. 1-5, paragraphs 0039-0047], a first electrode portion (corresponding to silver layer 24 connected to electrode layer 12) disposed on a first end side of the thermoelectric conversion elements (3, 4) [Figs. 1-5, paragraphs 0041-0047], a second electrode portion (See opposing layers 13, 11, 21) disposed on a second end side of the thermoelectric conversion elements (3, 4) [Figs. 1-5, paragraphs 0041-0047], a first insulating layer (11) made of alumina [Figs. 1-5 and paragraphs 0044], a glass component (23) [Fig. 4 and paragraph 0049], the first electrode portion (24) on one 
Oi et al. teaches that the volume density of silver in the layer (24) is set to 90% and the volume density of glass is set to 5%, and that the remainder is constituted of pores [paragraph 0049]. Therefore, the porosity of the layer (24) is considered to be in the range of 5-10%.  Oi et al. further teaches that the electrode portions are heated and sintered [paragraph 0086].
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721